Case 19-12415-MFW Doc164 Filed 12/05/19 Page1of15

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
HRI HOLDING CORP., et al! Case No. 19-12415 (MFW)
Debtors. (Jointly Administered)

Ref. Nos. 14, 93, 98

 

ORDER (A) APPROVING BIDDING PROCEDURES IN CONNECTION
WITH A TRANSACTION BY PUBLIC AUCTION; (B) SCHEDULING A
HEARING TO CONSIDER THE TRANSACTION; (C) APPROVING THE
FORM AND MANNER OF NOTICE THEREOF; (D) APPROVING
CONTRACT PROCEDURES; AND (FE) GRANTING RELATED RELIEF
Upon the Motion of the Debtors and Debtors-In-Possession for Entry of an Order
(A) Approving Bidding Procedures in Connection with a Transaction by Public Auction;
(B) Scheduling a Hearing to Consider the Transaction; (C) Approving the Form and Manner of
Notice Thereof; (D) Approving Contract Procedures; and (Fk) Granting Related Relief (the
“Motion”)’ filed by the above captioned debtors and debtors-in-possession (the “Debtors”).

Having reviewed the Motion, and the record in these Chapter 11 Cases; having considered the

statements of counsel for the Debtors and the Stalking Horse Bidder, the Court finds that

 

' The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
HRI Holding Corp. (4677), Houlihan’s Restaurants, Inc. (8489), HDJG Corp. (3479), Red Steer, Inc. (2214), Sam
Wilson’s/Kansas, Inc. (5739), Darryl’s of St. Louis County, Inc. (7177), Darryl’s of Overland Park, Inc. (3015),
Houlihan’s of Ohio, Inc. (6410), HRI O’Falfon, Inc. (4539), Algonquin Houlihan’s Restaurant, L.L.C. (0449),
Geneva Houlihan’s Restaurant, L.L.C. (3156), Hanley Station Houlihan’s Restaurant, LLC (8058), Houlihan’s
Texas Holdings, Inc. (5485), Houlihan’s Restaurants of Texas, Inc. (4948), JGIL Mill OP LLC (0741), JGIL
Millburn, LLC (6071), JGIL Milburn Op LLC (N/A), JGIL, LLC (5485), JGIL Holding Corp. (N/A), IGIL Omaha,
LLC (5485), HOP NJ NY, LLC (1106}, HOP Farmingdale LLC (7273), HOP Cherry Hill LLC (5012), HOP
Paramus LLC (5154}, HOP Lawrenceville LLC (5239), HOP Brick LLC (4416), HOP Secaucus LLC (5946), HOP
Heights LLC (6017), HOP Bayonne LLC (7185), HOP Fairfield LLC (8068), HOP Ramsey LLC (8657), HOP
Bridgewater LLC (1005), HOP Parsippany LLC (1520), HOP Westbury LLC (2352), HOP Weehawken LLC
(2571), HOP New Brunswick LLC (2637), HOP Holmdel LLC (2638), HOP Woodbridge LLC (8965), and
Houlthan’s of Chesterfield, Inc. (5073). The Debtors’ corporate headquarters and the mailing address is 8700 State
Line Road, Suite 100, Leawood, Kansas 66206.

* Except where otherwise indicated, capitalized terms used but not defined shall have the meanings ascribed to them
in the Motion, the Bidding Procedures attached hereto as Exhibit 1, or the Agreement, as applicable.

{1247.00 -W0058748.7}

 
Case 19-12415-MFW Doc 164 Filed 12/05/19 Page 2 of 15

establishing bidding procedures and sale procedures in connection with a sale of the Purchased
Assets, in accordance with the provisions contained in this Order, is in the best interests of the
Debtors’ estates.

IT IS HEREBY FOUND AND DETERMINED THAT:

A. The findings and conclusions set forth herein constitute the Court’s findings of
fact and conclusions of law pursuant to Federal Rule of Bankruptcy Procedure (the “Bankruptcy
Rules”) 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the
extent any findings of fact herein constitute conclusions of law, they are adopted as such. To the
extent any conclusions of law herein constitute findings of fact, they are adopted as such.

B. The Court has jurisdiction over the Motion and the transaction contemplated by
the Agreement pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of
Reference from the United States District Court for the District of Delaware, dated February 29,
2012, and this matter is a core proceeding pursuant to 28 U.S.C. § 157(b){2)(A), (M) and (0).
Venue in this district is proper under 28 U.S.C. §§ 1408 and 1409.

C. The statutory bases for the relief requested in the Motion are (i) Bankruptcy Code
sections 105, 363 and 365 and (ii) Bankruptcy Rules 2002(a}(2), 6004, 6006 and 9014 and Local
Rules 2002-1 and 6004-1.

dD. Good and sufficient notice of the Motion and the relief sought therein has been
piven under the circumstances, such notice complied with all applicable requirements of
Bankruptcy Code sections 101-1532, the Bankruptcy Rules and the Local Rules, and no other or
further notice is required except as set forth herein with respect to the hearing to be conducted to
approve the transactions contemplated by the Agreement (the “Sale Hearing”). A reasonable

opportunity to object or be heard regarding the relief provided herein has been afforded to parties

{1247.001-W0058748.7} 2

 
Case 19-12415-MFW Doc 164 Filed 12/05/19 Page 3of15

in interest.

E. The Debtors’ proposed notice of the Bidding Procedures is appropriate and
reasonably calculated to provide all interested parties with timely and proper notice of the sale of
substantially all of the Debtors’ assets (the “Purchased Assets”), the auction (the “Auction”) for
the Purchased Assets, and the Bidding Procedures to be employed in connection therewith.

F, The Debtors have articulated good and sufficient reasons for the Court to:
(i) approve the Bidding Procedures; (ii) set the Sale Hearing and approve the manner of notice of
the Motion and the Sale Hearing; (iii) approve the procedures for the assumption and assignment
of executory contracts and unexpired leases (collectively, the “Assigned Contracts”), including
notice of proposed cure costs and the procedures set forth in the Agreement with respect to the
Stalking Horse Bidder’s rights to designate or change the character of such Assigned Contracts
by the applicable Contract Designation Deadline; and (iv) grant the Breakup Fee and the
Expense Reimbursement (together, the “Termination Fee”) as provided in the Agreement and in
this Order.

G, The entry of this Order is in the best interests of the Debtors, their estates,
creditors, and other parties in interest.

H. The Bidding Procedures are fair, reasonable and appropriate, and are designed to
maximize the value to be achieved for the Purchased Assets. The Bidding Procedures were
negotiated in good faith by the Debtors and the Stalking Horse Bidder.

I The Debtors have demonstrated a compelling business justification of the
payment of the Termination Fee under the circumstances set forth in Agreement. The
Termination Fee (i)is payable as provided in Section 7.4(c)@) of the Agreement, (ii) is of

substantial benefit to the Debtors’ estates, (iii) is reasonable and appropriate, including in light of

{1247.001-WO058748.7} 3

 

 

 

 

 
Case 19-12415-MFW Doc 164 Filed 12/05/19 Page 4of15

the size and nature of the sale and the efforts that have been or will be expended by the Stalking
Horse Bidder notwithstanding that the proposed sale is subject to higher or otherwise better
offers for the Purchased Assets, (iv) was negotiated by the parties at arm’s length and in good
faith, and (v) is necessary to ensure that the Stalking Horse Bidder will continue to pursue its
proposed acquisition of the Purchased Assets contemplated by the Agreement. The Stalking
Horse Bidder is unwilling to commit to purchase the Purchased Assets under the terms of the
Agreement without approval of the Termination Fee.

J. The Bidding Procedures comply with the requirements of Local Rule 6004-1(c).

K. The procedures of assumption and assignment of executory contracts and
unexpired leases are fair, reasonable, and appropriate, and comply with the provisions of
Bankruptcy Code section 365.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

1. The Motion is GRANTED te the extent set forth herein.

2. Except as provided to the contrary herein, all objections to the Motion or the relief
provided herein that have not been withdrawn, waived or settled, and all reservations of rights
included therein, hereby are overruled and denied on the merits with prejudice.

3, The Bidding Procedures, attached hereto as Exhibit 1, are hereby approved in
their entirety, are incorporated by reference and shall govern the bids and proceedings related to
the sale and the Auction, and the Bidding Procedures Key Dates, attached hereto as Exhibit 2,
are hereby approved in their entirety.

4, The Debtors are authorized to take any and all actions necessary or appropriate to

implement the Bidding Procedures.

{1247.001-W0058748.7} 4

 

 
Case 19-12415-MFW Doc 164 Filed 12/05/19 Page5of15

5. Landry’s, LLC, together with its permitted successors, assigns and designees, is
approved as the Stalking Horse Bidder for the Debtors’ Assets, pursuant to the terms of the
Agreement attached as Exhibit A to the Sale Motion and the Agreement, in substantially such
form, is hereby approved; provided, that the rights of all parties to object to the Sale
contemplated by the Agreement are preserved.

6, If the Debtors receive more than one Qualified Bid (as defined in the Bidding
Procedures), an auction (the “Auction”) shall take place on December 18, 2019 at 10:00 a.m.
(prevailing Eastern Time) at the offices of Landis Rath & Cobb LLP, or such other place and
time as the Debtors shall notify all Qualified Bidders, including the Stalking Horse Bidder,
counsel for the Stalking Horse Bidder and other invitees in accordance with the Bidding
Procedures. The Auction shall be conducted in accordance with the Bidding Procedures.

7. In the event another party other than the Stalking Horse Bidder is the Successful
Bidder for the Debtors’ Assets, subject to the terms of the Agreement, notwithstanding anything
contraty in the Motion, the Debtors shall pay the Breakup Fee to the Stalking Horse Bidder in an
amount equal to $1.2 million and shall reimburse the Stalking Horse Bidder for the actual and
reasonable out of pocket expenses up to a cap of $300,000 incurred by the Stalking Horse Bidder
in performance of the Stalking Horse Bidder’s due diligence investigation, review, research, and
analysis regarding the Debtors’ assets and the negotiations and documentation of the Agreement.

8. The Termination Fee shali constitute an allowed superpriority administrative
expense claim against the Debtors’ bankruptcy estates, with priority over any and all
administrative expenses of any kind, including as provided in Bankruptey Code sections 363,

364, 365, 503(b) and 507(a)(2).

{1247.001-W0058748.7} 5

 
Case 19-12415-MFW Doc 164 Filed 12/05/19 Page 6of15

9, The Termination Fee shall be payable by the Debtors out of the proceeds of an
Alternative Transaction within three (3) Business Days following the closing thereof, and shall
be paid to the Stalking Horse Bidder prior to the payment of the proceeds of such sale to any
third party asserting a Lien on the Purchased Assets (and no Lien of any third party shall attach
to the portion of the sale proceeds representing the Termination Fee). No further or additional
order from the Court shall be required in order to give effect to such provisions relating to the
terms of payment of the Termination Fee and the Stalking Horse Bidders’ professional advisors
ate not obligated to comply with any provisions of the Bankruptcy Code regarding Court
approval of professional fees payable by the Debtors and included in the Expense
Reimbursement.

10. Notwithstanding anything herein to the contrary, prior to payment of the Expense
Reimbursement, the Stalking Horse Bidder shall provide the Debtors and the Committee with
invoices detailing its expenses and the Debtors and the Committee shall have three (3) Business
Days to object (the “Expense Reimbursement Objection Deadline”) to the reasonableness of the
expenses incurred. The Expense Reimbursement shall be paid within three (3) Business Days
following the expiration of the Expense Reimbursement Objection Deadline if no objections are
received.

11. In the event the Purchased Assets are acquired in an Alternative Transaction by
any secured fender pursuant to a credit bid authorized by the Bankruptcy Court, such secured
lender shall be responsible for the payment of the Breakup Fee and the Expense Reimbursement
in cash at a closing on such sale.

12. The Sale Hearing shall be held before the Court on December 20, 2019 at 2:00

p.m. (prevailing Eastern Time) and may be adjourned from time to time.

£1247.001-W0058748.7} 6

 

 
Case 19-12415-MFW Doc164 Filed 12/05/19 Page 7 of 15

13. Objections, if any, to the sale of the Purchased Assets and the Sale contemplated
by the Agreement, or the relief requested in the Sale Motion must: (a) be in writing; (b) state the
basis of such objection with specificity; (c) comply with the Bankruptcy Rules and the Local
Rules; (d) be filed with the Clerk of the United States Bankruptcy Court for the District of
Delaware, 824 Market Street, 3 Floor, Wilmington, Delaware 19801 on or before 4:00 p.m.
(prevailing Eastern Time) on December 13, 2019 (the “Sale Objection Deadline”), except that
the Committee shall have until on or before 4:00 p.m. (prevailing Eastern Time) on December
17, 2019 to file an objection to the sale of the Purchased Assets, the Sale contemplated by the
Agreement, or the relief requested in the Sale Motion; and (e) be served upon: (4) the Debtors,
8700 State Line Road, Suite 100, Leawood, Kansas 66206 (Attn: Michael Archer and Cindy
Parres); (ii) counsel to the Debtors, Landis Rath & Cobb LLP, 919 Market Street, Suite 1800,
Wilmington, Delaware 19801 (Attn: Adam G. Landis and Kimberly A. Brown); (iii) investment
banker to the Debtors, Piper Jaffray & Co., 2321 Rosecrans Avenue, Suite 3200, El Segundo,
California 90245 (Attn: Teri Stratton); (iv) counsel for the Stalking Horse Bidder, Hunton
Andrews Kurth, LLP, 600 Travis Street, Suite 4200, Houston, Texas 77002 (Attn: Mark Amold
and Mark Young) and Cole Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington,
Delaware 19801 (Attn: Noman L. Pernick); (v) counsel to the Lenders, Katten Muchin
Rosenman LLP, 515 South Flower Street, Suite 1000, Los Angeles, California 90071-2212
(Attn: William B. Freeman), and 575 Madison Avenue, New York, New York 10022-2585
(Attn: Karen B. Dine); (vi) the Office of the United States Trustee, United States Trustee, 844
King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801 (Attn: Jane Leamy); and
(vii) proposed counsel to the Committee, Kelley Drye & Warren LLP, 101 Park Avenue, New

York, New York 10178 (Attn: Jason R. Adams, Esq. and Maeghan J. McLoughlin, Esq.) and

{1247.001-W0058748.7} 7

 
Case 19-12415-MFW Doc 164 Filed 12/05/19 Page 8 of 15

Klehr Harrison Harvey Branzburg LLP, 919 N. Market Street, Suite 1000, Wilmington,
Delaware 19801 (Attn: Domenic Pacitti, Esq. and Richard M. Beck, Esq.), in accordance with
Local Rule 2002-1(b) on or before 4:00 p.m. (prevailing Eastern Time) on the Sale Objection
Deadline.

14. The notice, substantially in the form attached hereto as Exhibit3 (the
“Sale Notice”), is hereby approved.

15. On or before December 6, 2019, the Debtors will cause the Sale Notice and this
Order to be sent by first-class mail, to the following: (a) all creditors or their counsel known to
the Debtors to assert a lien (including any security interest), claim, right, interest, or
encumbrance of record against all or any portion of the Purchased Assets; (b) the Office of the
United States Trustee for the District of Delaware; (c) counsel to the Stalking Horse Bidder;
(d) the Lenders; (e) ali parties in interest who have requested notice pursuant to Bankruptcy Rule
2002; (f) all applicable federal, state and local taxing and regulatory authorities of the Debtors or
recording offices or any other governmental authorities that, as a result of the sale of the
Purchased Assets, may have claims, contingent or otherwise, in connection with the Debtors’
ownership of the Purchased Assets or have any known interest in the relief requested by the
Motion, which shall include the attorneys general for the State of Delaware and for each state in
which the Debtors operate a business; (g) all counterparties to any executory contract or
unexpired lease of the Debtors; and (h) all potential bidders previously identified or otherwise
known to the Debtors.

16. The notice, substantially in the form attached hereto as Exhibit4 (the
“Contract Notice”), of potential assumption and assignment of certain of the Debtors’ executory

contracts and unexpired leases to be Hsted in the Contract Notice (collectively, the

{£247.001-W6058748.7} 8

 

 

 

 

 

 

 
Case 19-12415-MFW Doc164 Filed 12/05/19 Page 9of15

“Scheduled Contracts”), is hereby approved in its entirety. The Procedures in Section 7.5 of the
Agreement, including with respect to the Stalking Horse Bidder’s rights to designate or change
the character of Assigned Contracts by the applicable Contract Designation Deadline are
approved.”

17, On November 26, 2019, the Debtors served by first class mail or hand delivery
the Contract Notice on all non-Debtor parties to the Scheduled Contracts. The Contract Notice
identified the Scheduled Contracts and provided the cure costs that the Debtors believe must be
paid fo cure all prepetition defaults under the Scheduled Contracts (each a “Cure Cost” and,
collectively, the “Cure Costs”).

18. The Debtors shall serve non-confidential information evidencing the Stalking
Horse Bidder’s ability to provide adequate assurance of future performance by December 6,
2019, which shall include instructions for obtaining the confidential portion thereof that also will
be made available by December 6, 2019 (together, the “Stalking Horse Bidder Adequate
Assurance Package”). Upon written request of a landlord made prior to the expiration of the
Contract Objection deadline (December 13, 2019, at 4:00 p.m.), the Debtors shall serve via email
or overnight delivery, the confidential portion of the Stalking Horse Bidder Adequate Assurance
Package, on a confidential basis to such requesting landiord within 24 hours of receipt of any
such requests. The Debtors shall serve the Debtors’ landlords, via email or overnight delivery,
the Adequate Assurance Information (as defined in the attached Bidding Procedures) from each
Qualified Bidder (other than the Stalking Horse Bidder) within 24 hours of the Bid Deadline and

such information shall include evidence that the Qualified Bidder has the financial ability to

 

3 The Agreement provides, among other things, that the Stalking Horse Bidder has the right to elect to have the
Debtors assume and assign executory contracts and unexpired leases and that the Stalking Horse Bidder shall be
responsible for payment of the Cure Costs after an executory contract or unexpired lease is designated for
assumption and the assumption becomes effective.

{1247.001-W0058748.7} 9

 

 
Case 19-12415-MFW Doc164 Filed 12/05/19 Page 10 of 15

perform under the Assigned Contracts and otherwise complies with the requirements of adequate
assurance of future performance under Bankruptcy Code sections 365(b)(1) and 365(b)(3).

19. Any objection to the Cure Cost or to the assumption and assignment to the
Stalking Horse Bidder, including with respect to adequate assurance of future performance of the
Stalking Horse Bidder (collectively, a “Contract Objection”), must be filed with the Court no
later than December 13, 2019 at 4:00 p.m. (prevailing Eastern Time), and served, so as to be
received the same day as the objection is filed, to (i) the Debtors, 8700 State Line Road, Suite
100, Leawood, Kansas 66206 (Attn: Michael Archer and Cindy Parres); (i) counsel to the
Debtors, Landis Rath & Cobb LLP, 919 Market Street, Suite 1800, Wilmington, Delaware
19801 (Attn: Adam G. Landis and Kimberly A. Brown); (iii) investment banker to the Debtors,
Piper Jaffray & Co., 2321 Rosecrans Avenue, Suite 3200, El Segundo, California 90245 (Attn:
Teri Stratton); (iv) counsel for the Stalking Horse Bidder, Hunton Andrews Kurth, LLP, 600
Travis Street, Suite 4200, Houston, Texas 77002 (Attn: Mark Amold and Mark Young) and Cole
Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington, Delaware 19801 (Attn: Noman L.
Pernick); (v) counsel to the Lenders, Katten Muchin Rosenman LLP, 515 South Flower Street,
Suite 1000, Los Angeles, California 90071-2212 (Attn: William B. Freeman) and 575 Madison
Avenue, New York, New York 10022-2585 (Attn: Karen B. Dine); (vi) the Office of the United
States Trustee, United States Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington,
Delaware 19801 (Attn: Jane Leamy); and (vii) proposed counsel to the Committee, Kelley Drye
& Warren LLP, 101 Park Avenue, New York, New York 10178 (Attn: Jason R. Adams, Esq. and
Maeghan J. McLoughlin, Esq.) and Klehr Harrison Harvey Branzburg LLP, 919 N. Market
Street, Suite 1000, Wilmington, Delaware 19801 (Attn: Domenic Pacitti, Esq. and Richard M.

Beck, Esq.).

£1247.001-W0058 748.7} 10

 
Case 19-12415-MFW Doc164 Filed 12/05/19 Page 11 of 15

20. Any Contract Objection must state the basis for such objection and state with
specificity what Cure Cost the party to the Contract or Real Property Lease believes is required
{in all cases with appropriate documentation in support thereof), If no Contract Objection is
timely received, the Cure Cost set forth in the Contract Notice shall be controlling,
notwithstanding anything to the contrary in the Contract or Real Property Lease or other
documents as of the date of the Contract Notice. The Contract Notice shall also provide that the
Contract Objection to any Cure Cost or assumption and assignment will be heard at the Sale
Hearing or at a later hearing, as determined by the Debtors and the applicable counterparty. Ifa
Successful Bidder that is not the Stalking Horse Bidder prevails at the Auction, then in such case
only the deadline to object to assumption and assignment (solely on the grounds of adequate
assurance of future performance) shall be the Sale Hearing.

2. Unless a non-Debtor party to any Contract or Real Property Lease files an
objection to the Cure Cost by the applicable objection deadline, then such counterparty shall be
(a) forever barred from objection to the Cure Cost and (b) forever barred and estopped from
asserting or claiming any Cure Cost, other than the Cure Cost on the schedule of the Contract
Notice, against the Debtors, the Stalking Horse Bidder, or any Successful Bidder or any other
assignee of the relevant contract or lease,

22. Unless a non-Debtor party to any Contract or Real Property Lease files a timely
objection to the assumption and assignment of the applicable Contract or Real Property Lease to
the Stalking Horse Bidder or the other Successful Bidder, then such counterparty shall be
deemed to have consented to the assumption and assignment to the Stalking Horse Bidder or the

other Successful Bidder.

{1247.001-W0058 748.7} 11

 
Case 19-12415-MFW Doc 164 Filed 12/05/19 Page 12 of 15

23. Compliance with the foregoing notice provisions shall constitute sufficient notice
of the Debtors’ proposed sale of the Debtors’ assets free and clear of liens, claims, interests and
encumbrances, pursuant to Bankruptcy Code section 363(f) and otherwise, and except as set
forth in this Order, no other or further notice of the sale shall be required to be provided by the
Debtors.

24. The Stalking Horse Bidder is entitled to make any additional bids at the Auction
in compliance with the Bidding Procedures. For purposes of any Overbid, the Stalking Horse
Bidder shall be entitled to a credit in the amount of the Termination Fee.

25. The Sale Hearing may be continued, from time to time, without further notice to
creditors or other parties in interest other than by announcement of said continuance before the
Court on the date scheduled for such hearing or in the hearing agenda for such hearing.

26, Section 7.4(c){i) of the Agreement is hereby approved, as modified herein. In
connection therewith, the Debtors’ obligation to pay the Termination Fee, as provided by the
Agreement, is hereby approved and shall survive termination of the Agreement and shall be
payable out of the proceeds of an Alternative Transaction as provided in Section 7.4(c)(i) of the
Agreement.

27. Except for the Stalking Horse Bidder, no other party submitting an offer or Bid
for the Purchased Assets or a Qualifying Bid shall be entitled to any expense reimbursement,
breakup, termination, or similar fee or payment.

28. Except as otherwise provided in the Agreement or this Order, the Debtors further
reserve the right as they may reasonably determine to be in the best interests of their estates (in
consultation with the Consultation Parties) to: (a) determine which bidders are Qualified Bidders;

(b) determine which Bids are Qualified Bids; (c) determine which Qualified Bid is the highest or

{1247.001-W0058748.7} 12

 
Case 19-12415-MFW Doc 164 Filed 12/05/19 Page 13 of 15

otherwise best proposal and which is the next highest or otherwise best proposal; (d) reject any
Bid that is (i) inadequate or insufficient, (ii) not in conformity with the requirements of the
Bidding Procedures or the requirements of the Bankruptcy Code or (iii) contrary to the best
interests of the Debtors and their estates; (e) impose additional terms and conditions with respect
to all potential bidders; (f) extend the deadlines set forth herein; and (g) continue or cancel the
Auction and/or Sale Hearing in open court without further notice or by filing a notice on the
docket. Before extending any deadline, the Debtor shali consult with the Stalking Horse Bidder,
the Lenders, and the Committee.

29. All persons and entities that participate in the bidding process or the Auction
shali be deemed to have knowingly and voluntarily submitted to the exclusive jurisdiction of
this Court with respect to all matters related to the terms and conditions of the transfer of
Purchased Assets, the Auction and any transaction contemplated herein.

30, To the extent that any chapter 11 plan confirmed in these cases or any order
confirming any such plan or any other order in these cases (including any order entered after any
conversion of these Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code) alters,
conflicts with or derogates from the provisions of this Order, the provisions of this Order shall
control. The Debtors’ obligations under this Order, the provisions of this Order and the portions
of the Agreement pertaining to the Bidding Procedures shall survive conversion of these cases to
cases under chapter 7 of the Bankruptcy Code, confirmation of any plan of reorganization or
discharge of claims thereunder and shall be binding upon the Debtors, a Chapter 7 trustee, the
reorganized or reconstituted debtors, as the case may, after the effective date of a confirmed plan
or plans in the Debtors’ cases (including any order entered after any conversion of these cases to

cases under chapter 7 of the Bankruptcy Code).

{1247.001-W0058748.7} 13

 
Case 19-12415-MFW Doc164 Filed 12/05/19 Page 14 of 15

31, Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),
7062, 9014 or any other provisions of the Bankruptcy Rules or the Local Rules stating the
contrary, the terms and conditions of this Order shall be immediately effective and enforceable

upon its entry and no automatic stay shall apply to this Order.

32. All time periods set forth in this Order shall be calculated in accordance with
Bankruptcy Rule 9006(a).
33. The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

34. In the event there is any inconsistency between the Motion, the Bidding
Procedures, or this Order, this Order shall govern. The rights and obligations of the Stalking
Horse Bidder and the Debtors are subject to the full terms and conditions of the Agreement,

which shall control in the event of any conflict between this Order and the Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

£1247. 00L-W0058 748.7} 14

 
Case 19-12415-MFW Doc164 Filed 12/05/19 Page 15 of 15

35, The Court shall retain jurisdiction over any matters related to or arising from the
implementation of this Order. All matters arising from or related to the implementation of this
Order may be brought before the Court as a contested matter, without the necessity of
commencing an adversary proceeding.

Dated: December __S__, 2019 im ome 5

Wilmington, Delaware Sg un Jenkin is

THE HONORABLE MARY F. WALRATH
UNITED STATES BANKRUPTCY JUDGE

 

£1247.001-W0058748.7} 15
